Mr. Justice McCamant
delivered the opinion of the court.
Plaintiff calls attention to the absence of assignments of error in the abstract on appeal. Under the authority of Salene v. Isherwood, 74 Or. 35, 39 (144 Pac. 1175), and Dundas v. Grand View Land Co., 79 Or. 379, 380 (155 Pac. 365), this condition of the record precludes the consideration of the questions discussed in appellant’s brief. We find that the complaint states facts sufficient to constitute a cause of action. The judgment is affirmed. Affirmed.